Citation Nr: 0943006	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-30 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for 
posttraumatic stress disorder (PTSD), and if so, whether 
service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In February 1995, the RO denied service connection for 
PTSD.  The Veteran did not express disagreement within one 
year, and the decision became final. 

2.   Since February 1995, the RO and the Board received lay 
and medical evidence that is new, not cumulative, relates to 
a previously unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
a claim for service connection for PTSD.  

3.  There is medical and lay evidence of record establishing 
a diagnosis of PTSD, credible supporting evidence that a 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for 
posttraumatic stress disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2009).


2.  The criteria for service connection for posttraumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 

Since the most recent adjudication by the RO in a 
supplemental statement of the case in December 2006 and after 
the claims file was transferred to the Board in January 2007, 
the Board received additional evidence pertinent to the claim 
on appeal.  The evidence included an undated record of a 
Social Security Administration adjudication granting 
disability benefits to the Veteran for unspecified disability 
effective in April 2004, correspondence in June 2007 from the 
Joint Services Records Research Center (JSRRC) relevant to 
one of the Veteran's contended traumatic events, and records 
of VA outpatient medical care from June 1997 to August 2007.  
VA regulations generally require that pertinent evidence not 
previously considered be referred to the agency of original 
jurisdiction (AOJ) for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§ 19.37 (a) (2009).  However, if the evidence is received 
after transfer of records to the Board, the Board will 
determine what action is required. 38 C.F.R. § 19.37 (b).  
The Veteran has not waived consideration of this evidence by 
the AOJ.

As discussed below, the new evidence received by the Board is 
fully favorable to the Veteran.  Therefore, the Board 
concludes that the Veteran is not prejudiced by consideration 
of the evidence without referral to the AOJ.   

The Veteran served as microwave equipment repair technician 
in U.S. Army Signal units including service in the Republic 
of Vietnam from August 1969 to July 1970.  The Veteran 
contends that he experiences posttraumatic stress disorder 
(PTSD) as a result of traumatic events in service.  

In February 1995, the RO denied service connection for PTSD 
because service personnel records did not demonstrate that 
the Veteran was in combat and because information provided by 
the Veteran was insufficient to verify the occurrence of the 
contended traumatic events.  The Veteran did not express 
disagreement within one year, and the decision became final.  
38 U.S.C.A. § 7105.  The RO received the Veteran's petition 
to reopen the claim in November 2004.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since February 1995, the RO received the following additional 
evidence:  Operations Reports of the 361St Signal Battalion 
for two periods in 1969 and 1970; four statements from the 
Veteran in March 2005, June 2005, and September 2005 relevant 
to traumatic events in service; excerpts from a history of 
the 10th Combat Aviation Battalion in 1970; a January 2006 
statement from a fellow soldier; correspondence in October 
2005 and May 2006 from an attending VA psychiatrist; records 
of a November 2005 VA compensation and pension mental health 
examination; and records of VA outpatient treatment from 
March 1998 to April 2004.   

In September 2009, the Board received copies of records of VA 
treatment from July 1992 to June 1999, correspondence from a 
VA physician dated in October 2005 and May 2006, a treatment 
report from a private psychologist dated in August 1991, the 
Veteran's January 2006 notice of disagreement, and copies of 
several RO letters and decision documents.  The Veteran did 
not waive consideration of the evidence by the agency of 
original jurisdiction.  After review, the Board concludes 
that this evidence is entirely cumulative or duplicative of 
evidence already of record and previously considered by the 
RO.    

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for PTSD is related to the same diagnosed mental 
health disorder based on the same contended traumatic events 
in service.  Since the current diagnoses and claim are based 
on the same factual basis as the time the case was last 
decided on the merits, new and material evidence is necessary 
to reopen the claim.  Id.  

The Board concludes that the evidence received is new because 
it had not been previously considered by adjudicators.  
Although the veteran's description of the traumatic events is 
cumulative, lay evidence supporting the verification of the 
occurrence of the events is new and material to the reason 
for the previous denial.  The evidence is presumed credible 
for the purposes of new and material analysis.  Medical 
evidence is both new and material as it relates to continued 
diagnosis and treatment for PTSD and associates the 
disability with traumatic events in service.  As noted above, 
additional evidence pertinent to the claim was received by 
the Board including the following: an undated record of a 
Social Security Administration adjudication granting 
disability benefits to the Veteran for unspecified disability 
effective in April 2004; correspondence in June 2007 from the 
Joint Services Records Research Center relevant to one of the 
Veteran's contended traumatic events; and records of VA 
outpatient medical care from June 1997 to August 2007.  This 
evidence is also new and material for the same reasons.  
Therefore, as new and material evidence has been received, 
and to this extent only, the Board grants the petition to 
reopen the claim for service connection for PTSD and will 
adjudicate the claim on the merits. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others; and (2) 
the person's response involved intense fear, helplessness, or 
horror.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  Id. 

A veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone to support a diagnosis of PTSD.  
A stressor must consist of an event during such service that 
is outside the range of usual human experience and such that 
would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  It is the 
distressing event, not mere presence that constitutes a valid 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  
Service in a combat zone is stressful to some degree to all 
who are there, whatever their duties or experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 
12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) 
("the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality").  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

In a July 1994 statement, the Veteran reported that he served 
as a microwave electronics technician and that his unit was 
collocated with the headquarters of a helicopter battalion 
from January 1970 to June 1970.  He reported witnessing enemy 
rocket and mortar attacks on the base once or twice per month 
and on one occasion when several buildings were destroyed.  
He reported witnessing a truck loaded with allied soldiers 
that was run off a road and overturned and that he prevented 
the rape of a civilian by another soldier.  He also reported 
that he became aware that a sergeant had been killed by his 
own men several days after he had transferred to another 
base.  In a March 2005 statement, the Veteran reported that 
the base rocket and mortar attacks were primarily at night 
and that a round detonated within 30 feet of his position on 
one occasion.  The Veteran reported that he experienced 
feelings of fear but did not report that he knew any of the 
injured soldiers or witnessed any injuries or deaths in any 
of the events.  

In a November 1969 Operational Report, the commander of the 
Veteran's unit noted that the base defense posture had been 
improved because of increased enemy activity in the area.  
However, there were no specific notations regarding rocket 
and mortar attacks in this report or in a second report dated 
August 1970. The reports did show that the Veteran's unit 
positioned some personnel at two locations identified by the 
Veteran.  

The Veteran submitted excerpts of a history of the helicopter 
battalion obtained from an unknown source that showed that 
the base perimeter defenses had been improved because of 
recurrent mortar attacks on similar installations.  The 
history showed that the Veteran's base was attacked on April 
8, 1970, destroying three buildings and wounding three 
personnel.  Another attack occurred on April 11, 1970 with no 
damage.  In correspondence in January 2006, a retired Chief 
Warrant Officer noted that he arrived in Vietnam and was 
assigned to the helicopter battalion at the same base as the 
Veteran in April 1970.  He noted that he knew the Veteran 
because they were from the same hometown.  In correspondence 
in June 2007, the Director of the JSRRC noted that the 
helicopter battalion's base sustained a rocket attack that 
destroyed the mess hall in April 1970 and that a second 
attack destroyed the operations building on July 8, 1970 with 
no serious casualties.  The Board concludes that the lay 
evidence of the occurrence of the attacks on the base and the 
Veteran's presence at the time is credible as it is 
consistent with military and JSRRC reports and the Veteran's 
service record evidence of his assignments and military 
occupation.  

As there is credible lay evidence that the Veteran was 
present and that his base was attacked in April 1970 with 
structure and personnel casualties, the Board concludes that 
this event occurred and was witnessed by the Veteran.  

In a November 2005 VA compensation and pension mental health 
examination, a VA clinical psychologist noted a review of the 
claims file and a very detailed summary of the Veteran's 
history before, during, and after service.  He noted that the 
Veteran acknowledged that he did not witness the death or 
injury of any personnel during rocket and mortar attacks.  
The psychologist noted that although in most individuals the 
level of combat exposure to produce PTSD symptoms is quite 
high, this is not always the case.  The psychologist 
concluded that the Veteran did respond to the experience with 
intense fear and that he met all symptomatic criteria for 
PTSD which he evaluated in detail.   He referred to reports 
of the Veteran's attending psychologist and diagnosed PTSD 
related to the rocket and mortar attacks.  He also noted that 
the Veteran had multiple mental disorders that were 
interweaved and interacted and that it was not possible to 
separate the specific effects and contributions to the 
Veteran's functioning.  

In correspondence in October 2005 and May 2006, the Veteran's 
attending VA psychiatrist noted that the Veteran had been 
under his care and was diagnosed PTSD and paranoid 
personality disorder for the past 13 years.  VA outpatient 
treatment records showed that the Veteran was receiving 
individual and group therapy treatment for PTSD.  

The Board concludes that service connection for PTSD is 
warranted because there is medical and lay evidence of record 
establishing a diagnosis of PTSD, credible supporting 
evidence that a claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
 

ORDER

Service connection for posttraumatic stress disorder is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


